This is a motion to dismiss the appeal of Bridget Degnan, based upon her own affidavit and the supporting affidavits of others, and pressed before the court by respondent's attorneys. It may be conceded that the regular, orderly, and courteous method of procedure would have been for the client to give notice to her own attorney of her desire that her appeal should be dismissed, and in the event of his refusal, after notice, to procure a substitution of attorneys, and through the new attorney bring the matter to the attention of the court. But the fact that the mode here adopted is unusual does not deprive the appellant of her right to a dismissal, when it is made to appear to the court, as in *Page 261 
this case it is, that such is her desire; it not being contended that her attorney has any special contract or lien upon any property in controversy entitling him to continue the prosecution. By way of intimation, rather than accusation, it has been suggested that there has been some impropriety or unprofessional conduct upon the part of some one of the attorneys connected with this matter. If this be so, its consideration has no place in this determination, and the matter can receive attention only after the preferment of charges properly formulated.
The appeal is therefore dismissed.